MOSK, J., Dissenting.—I dissent.
As enunciated in the recent case of Klein v. Chevron U.S.A., Inc. (2012) 202 Cal.App.4th 1342 [137 Cal.Rptr.3d 293] (Klein), a case arising under the unfair competition law (Bus. & Prof. Code, § 17200 et seq.) and the Consumers Legal Remedies Act (Civ. Code, § 1750 et seq.), judicial abstention is only justified if the issue to be decided is one of complex economic *63policy, which the court is ill equippedto decide and a plaintiff has an adequate alternative mechanism to address its claims. In the Klein case, the court held that at the pleading stage, it was not clear that plaintiffs’ claims would necessarily require the court to enter into complex areas of economic policy. (Klein, supra, 202 Cal.App.4th at pp. 1367-1368.) The case involved claims in connection with the sale of gasoline at a temperature above that at which it had been purchased.
In the instant case, at the demurrer stage, just as in Klein, supra, 202 Cal.App.4th 1342, it cannot be said that the court would have to address areas of complex economic policy. (See Arce v. Kaiser Foundation Health Plan, Inc. (2010) 181 Cal.App.4th 471, 496-502 [104 Cal.Rptr.3d 545].) In fact, the trial court here was able to and did rule on alternative grounds that the practice in issue did not violate privacy laws, was not unconscionable, and did not breach the implied covenant of good faith and fair dealing. Because allegations of unconscionability and infringement of privacy were the basis of the cause of action for violation of the unfair competition law, the trial court in effect, dealt with that cause of action as well as those concerning unconscionability, privacy, and the implied covenant of good faith and fair dealing. To abstain and then rule on the merits seems like a contradiction to me. Moreover, there was no discussion by the trial court about the second requirement for abstention—the unavailability of an alternative remedy. The parties agree that the Public Utilities Commission has not regulated the practice involved because the market for local telephone services is viewed as competitive. (See Pub. Util. Code, § 2893, subd. (e).)
The free market allowed by the Public Utilities Commission is still subject to all applicable laws as to contract enforceability, including those concerning whether contracts are unconscionable, violate privacy laws, and constitute unfair competition. It may well be if the contracts in issue cannot be enforced, the Public Utilities Commission will have to deal with “offsetting rates.” (Pub. Util. Code, § 2893, subd. (e).) But the resolution of whether the contracts for charges are unenforceable because, for example, they are unconscionable or violate privacy laws, has nothing to do with the economic considerations to be determined by the Public Utilities Commission. Just because the Public Utilities Commission authorizes a charge does not make a contract in which the charge is included immune from a challenge under statutory, contract, and constitutional law. We are not concerned here with the amount of the charge, but the legality of the contract in which the charge in question is included. The resolution of these issues does not involve a resolution of complex economic theories. If abstention occurs here, plaintiff will have no other means to seek redress, other than legislative action. Here, as in Klein, supra, 202 Cal.App.4th at page 1371, “the Legislature has not provided any alternative means of addressing the issues raised in plaintiffs’ claims, nor has it provided any certainty that it will address those issues in the future. Abstention would therefore leave plaintiffs without a remedy.”
*64The primary jurisdiction doctrine, which defendant has not invoked, “comes into play whenever enforcement of the claim requires the resolution of issues which, under a regulatory scheme, have been placed within the special competence of an administrative body.” (Farmers Ins. Exchange v. Superior Court (1992) 2 Cal.4th 377, 390 [6 Cal.Rptr.2d 487, 826 P.2d 730].) This case challenges the validity of contracts under contract and constitutional law—not issues within the special competence of the Public Utilities Commission.
With respect to the ruling by the trial court on the merits, the issues of unconscionability and privacy should not be resolved at the demurrer stage in this case. If, as stated by the trial court, the determination is based on economic facts, it would seem that there could be conflicts in the facts, and therefore, this matter should not be determined by demurrer. (See Murphy v. Check ’N Go of California, Inc. (2007) 156 Cal.App.4th 138, 144 [67 Cal.Rptr.3d 120] [when there is conflicting evidence on unconscionability determination, there is a question of fact]; A & M Produce Co. v. FMC Corp. (1982) 135 Cal.App.3d 473, 489 [186 Cal.Rptr. 114] [unconscionability a mixed question of law and fact]; Baron v. Mare (1975) 47 Cal.App.3d 304, 312 [120 Cal.Rptr. 675] [questions of surrounding fact must be determined in deciding unconscionability].) Similarly, privacy issues involve mixed questions of fact and law (Lackner v. Department of Health Services (1994) 29 Cal.App.4th 1760, 1765 [35 Cal.Rptr.2d 482]) that are generally unsuitable for resolution by demurrer (Madison v. City & County of S. F. (1951) 106 Cal.App.2d 232, 247 [234 P.2d 995]).
I express no opinion on the merits of the claims. I believe the claims should not be left undecided under the doctrine of abstention and should survive the demurrer.
Appellants’ petition for review by the Supreme Court was denied June 20, 2012, S201738. Baxter, J., and Werdegar, J., did not participate therein.